DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s amendment filed on August 23, 2022 has been entered.  Claims 1 and 8 have been amended.  Claims 15-16 have been added.  Claims 1-16 are pending in this application.  

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0095566) in view of Hong et al. (US 2018/0095570), and further in view of Kim et al. (US 2015/0185942). 
Regarding claim 1, Lee discloses a touch display device (Figs 1-2; [0025], e.g., an organic light emitting display device with a touch sensor) comprising:
a substrate having an active area and a bezel area adjacent to the active area (Fig. 4; [0056], e.g., a substrate 111 comprises a display area and a non-display area adjacent to the display area);
light emitting devices disposed on the active area of the substrate ([0033], [0060], e.g., light emitting devices 120 are disposed on the display area of the substrate 111); 
an encapsulation unit disposed on the light emitting devices (Fig. 4; [0035], e.g., the encapsulation layer 140 is disposed on the light emitting device 120); 
a touch buffer film disposed on the encapsulation unit (Fig. 5; [0074], e.g., the touch buffer layer 166 is disposed on the encapsulation layer 140);
second bridge electrodes (Fig. 5; [0073], e.g., second bridge electrodes 152b); 
a black matrix disposed on the encapsulation unit in the active area of the substrate (Figs 4-5; [0063], e.g., the black matrix 194), the black matrix comprising openings; 
color filters disposed to fill the openings (Figs 4-5; [0063], e.g., the color filler 192 is disposed to fill the openings); and 
a cover layer disposed on the color filters and the black matrix (Fig. 5; [0074], e.g., a cover layer 178 is disposed on the color filters 192 and the black matrix 194), 
wherein the black matrix covers the second bridge electrodes (Fig. 5; e.g., the black matrix 194 covers the second bridge electrodes 152b).  
Lee does not specifically disclose wherein the second bridge electrodes disposed on the touch buffer film, the black matrix is disposed on the touch buffer film, and the black matrix is disposed on the bezel area of the substrate.  
However, Hong discloses a touch display device wherein a touch buffer layer is disposed between a black matrix and an encapsulation layer and a touch electrode is disposed on the touch buffer film (Figs 3 and 8; [0079]-[0080],  [0084], [0155]-[0158], e.g., a black matrix 510 is disposed on a touch buffer layer 290 is disposed between a black matrix 510 and an encapsulation layer 130 and the first touch electrodes 310 and the second touch electrodes 320 are disposed on the buffer layer 290).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Hong in the invention of Lee for forming a touch buffer layer between second bridge electrodes and an encapsulation layer because the touch buffer layer can protect the encapsulation layer and a light emitting element when forming components associated with a touch sensor (see [0080] of Hong). 
Lee in view of Hong does not specifically disclose wherein the black matrix is disposed on the bezel area of the substrate.  
However, Kim discloses a black matrix disposed in a display area and a non-display area of a substrate (Fig 6B; [0123]-[0124], e.g., the black matrix BM is formed between two adjacent color filter patterns in a display area AA and also formed in the non-display area NA).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Kim in the invention of Lee in view of Kim for extending a black matrix from an active area to a bezel area of a substrate in order to prevent leakage light in the bezel area of the substrate.  

Regarding claim 3, Lee further discloses the touch display device according to claim 1, wherein a side surface of each of the openings serves an exposed side surface of the black matrix (Lee, Fig. 5; [0039], [0062], e.g., a side surface of the opening serves an exposed side of the black matrix 194).  Hong further discloses the touch display device wherein the black matrix comprises openings, the black matrix covers the touch electrodes, and each of the openings has a lower surface that serves as an upper surface of the touch buffer film (Fig. 8; [0109], [0157]-[0159], e.g., the black matrix 510 covers the touch electrodes 313 and a lower surface of an opening of the black matrix 510 serves an upper surface of the touch buffer film 290) of Hong).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Lee in view of Hong and Kim for disposing black matrix on an upper surface of a touch buffer film in order to decrease a distance between the black matrix and a light emitting element, thereby increasing the viewing angle of a display device (see [0141 of Hong]. 

Regarding claim 6, Lee further discloses the touch display device according to claim 1, wherein the color filters have a protruding surface from an upper surface of the black matrix, the protruding surface forming a step with the upper surface of the black matrix (Fig. 5; e.g., a protruding surface of the color filters 192 forms a step with the black matrix 194).

Regarding claim 7, Lee further discloses the touch display device according to claim 6, wherein an upper portion of each of the openings is greater in size than a lower portion of each of the openings (Fig. 4; e.g., an upper portion of the openings between the black matrix 194 is greater in size than a lower portion of the openings). 

6.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0095566, cited on the IDS dated 12/16/2021) in view of Hong et al. (US 2018/0095570) and Kim et al. (US 2015/0185942), and further in view of OH et al. (US 2018/0061897).  
Regarding claim 2, Lee further discloses the touch display device according to a different embodiment (Fig. 6; [0077]-[0080]), further comprising: touch contact holes formed through the black matrix to expose first touch electrodes ([0049], [0080], e.g., the touch contact hole 150 is formed though the black matrix 194 to expose the second touch electrode 152e); first bridge electrodes disposed on an upper surface of the black matrix ([0049], e.g.,  the bridges 154b are disposed on the upper surface of the black matrix 194), the first bridges comprising bridge electrodes disposed in the touch contact holes and connected to the first touch electrodes (Fig. 6; e.g., the bridges 154b comprises electrodes disposed in the holes 150).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Lee in view of Hong and Kim for including a touch contact hole in a black matrix so that first and second bridges are insulated through the black matrix without an additional touch insulation layer, thereby realizing a thin film, omitting the manufacturing process of the touch insulation layer, simplifying the overall process and reducing manufacturing costs (see [0079] of Lee). 
Lee in view of Hong and Kim does not specifically disclose the touch contact holes formed to expose a part of each of the second bridge electrodes; a second sensor layer disposed on an upper surface of the black matrix, the second sensor layer comprising second touch electrodes disposed in the touch contact holes and connected to the second bridge electrodes; and a first sensor layer disposed on the black matrix, the first sensor layer comprising first touch electrodes and first bridge electrodes.
However, Oh discloses touch display device (Fig. 1; [0033]-[0034]) comprising: 
touch contact holes formed through a touch insulation layer to expose a part of each of second bridge electrodes (Fig. 7; [0076]-[0077], e.g., touch contact holes 150 expose a part of second bridge electrodes 154b); a second sensor layer disposed on an upper surface of the touch insulation layer ([0077]-[0078], e.g., a second sensor layer 154e), the second sensor layer comprising second touch electrodes disposed in the touch contact holes and connected to the second bridge electrodes (e.g., the second sensor layer 154e includes second touch electrodes connected to the second bridge electrodes 154b); and a first sensor layer disposed on the touch insulation layer ([0078], e.g., a first sensor layer 152), the first sensor layer comprising first touch electrodes and first bridge electrodes (e.g., first bridge electrodes 152b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Oh in the invention of Lee in view of Hong and Kim for exposing second bridge electrodes through touch contact holes a black matrix and forming a first sensor layer, a second sensor layer and a first bridge electrode on the black matrix so that the second bridge electrodes can be formed of a first opaque conductive layer and the first and sensor layers and the first bridge electrodes can be formed of a second transparent conductive layer on a high position of the black matrix. 

7.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0095566) in view of Hong et al. (US 2018/0095570) and Kim et al. (US 2015/0185942), and further in view of Ma et al. (US 2018/0342560).
Regarding claim 4, Lee in view of Hong and Kim does not specifically disclose the touch display device according to claim 1, wherein: the touch buffer film is formed of a hydrophilic material with a strong affinity for the color filters; and the black matrix includes a hydrophobic material that repels a material of the color filters.
However, Ma discloses a display device wherein a block layer is formed of a hydrophilic material with a strong affinity for color filters ([0052], [0067], e.g., a block layer 330 is made of a material with hydrophilicity); and a black matrix includes a hydrophobic material that repels a material of the color filters ([0056], [0069]-[0070], e.g., the black matrix in those areas in contact with the color filters R, G, and B are hydrophobic).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Ma in the invention of Lee in view of Hong and Kim for forming a touch buffer film using a hydrophilic material because the hydrophilic material can absorb a material of color filters and lower the difficulty of their fabrication process.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form a black matrix using a hydrophobic material because the hydrophobic material can prevent color crosstalk between respective color filters by repelling a material of the color filters.  

8.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0095566) in view of Hong et al. (US 2018/0095570) and Kim et al. (US 2015/0185942), and further in view of Choi et al. (US 2018/0175115). 
	Regarding claim 5, Lee in view of Hong and Kim does not specifically disclose the touch display device according to claim 1, wherein the color filters have a convex shape with respect to an upper surface of the black matrix.
However, Choi discloses a display device wherein color filters have a convex shape with respect to an upper surface of a black matrix (Figs 4-14; [0094], [0172], e.g., the color filters 109 have a convex shape with respect to an upper surface of a black matrix 113).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Choi in the invention of Lee in view of Hong and Kim for providing color filters having a convex shape in order to obtain a high resolution pattern and resolve the thermal instability (see [0037] of Choi). 

9.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0095566) in view of Hong et al. (US 2018/0095570) and Kim et al. (US 2015/0185942), and further in view of Kim et al. (US 2016/0320885, hereinafter referred to as Kim 885’) and Cha et al. (US 2020/0388731). 
Regarding claim 12, Lee further discloses the touch display device according to claim 1, wherein the cover layer (Fig. 4; [0058]) comprises: a passivation layer disposed on the black matrix (e.g., the passivation layer 176 is disposed on the black matrix 194); and a polarization layer is disposed on the passivation layer (e.g., the polarization layer 178 is disposed on the passivation layer 176).
Lee in view of Hong and Kim does not does not specifically disclose wherein the cover layer comprises: a black optical adhesive layer disposed on the passivation layer; and a cover window disposed on the black optical adhesive layer.
However, Kim 885’ discloses a touch display device (Figs 1-3; [0030], e.g., 100) comprising: a passivation layer ([0044], e.g., a passivation layer 144); an optical adhesive layer disposed on the passivation layer ([0069], e.g., an optical transparent adhesive layer 163 is disposed on the passivation layer144); and a cover window disposed on the optical adhesive layer ([0032], e.g., a cover window 170 is disposed on the optical adhesive layer 163).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Kim 885’ in the invention of Lee in view of Hong and Kim for disposing an optical adhesive layer on a passivation layer and a cover window on the optical adhesive layer because the cover window can protect the optical adhesive layer, a touch sensor and a display panel from external impact, scratches, and the like.
Lee in view of Hong, Kim and Kim 885’ does not disclose wherein the optical adhesive layer have a black color.
However, Cha discloses a black optical adhesive layer ([0112]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Cha in the invention of Lee in view of Hong, Kim and Kim 885’ for including a black optical adhesive layer in order to lower the reflectance of external light introduced to the inside of a display panel.  

10.	Claim 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0095566) in view of Hong et al. (US 2018/0095570) and Kim et al. (US 2015/0185942), and further in view of Kim et al. (US 2016/0320885, hereinafter referred to as Kim 885’).
Regarding claim 13, Lee further discloses the touch display device according to claim 1, wherein the cover layer (Fig. 4; [0058]) comprises: an optical layer disposed on the black matrix (e.g., the first optical layer 176 is disposed on the black matrix 194); a polarization layer disposed on the first optical layer (e.g., the polarization layer 178 is disposed on the first optical adhesive layer 176).
Lee in view of Hong and Kim does not specifically disclose wherein the cover layer comprises: a first optical adhesive layer disposed on the optical layer; a second optical adhesive layer disposed on the polarization layer; and a cover window disposed on the second optical adhesive layer.
However, Kim 885’ discloses a touch display device (Figs 1-3; [0030], e.g., 100) comprising: a first optical adhesive layer ([0069], e.g., a first transparent adhesive layer 163) disposed on an optical layer ([0044], e.g., a passivation layer 144); a polarization layer disposed on the first optical adhesive layer ([0031], e.g., the polarization layer 152 is disposed on the first transparent adhesive layer 163); a second optical adhesive layer disposed on the polarization layer ([0032], e.g., a second transparent adhesive layer 162); and a cover window disposed on the second optical adhesive layer ([0032], e.g., a cover window 170 is disposed on the second transparent adhesive layer 162). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Kim 885’ in the invention of Lee in view of Hong and Kim for disposing a first optical adhesive layer on an optical layer and a second optical adhesive layer between a polarization layer and a cover window because the cover window can protect the a polarization layer, a touch sensor and a display panel from external impact, scratches, and the like.

Regarding claim 14, Lee further discloses the touch display device according to claim 1, wherein the cover layer (Fig. 4; [0058]) comprises: a passivation layer disposed on the black matrix (e.g., the passivation layer 176 is disposed on the black matrix 194); a polarization layer disposed on the passivation layer (e.g., the polarization layer 178 is disposed on the passivation layer disposed 176).
Lee in view of Hong and Kim does not specifically disclose wherein the cover layer comprises: a first optical adhesive layer disposed on the passivation layer; the polarization layer disposed on the first optical adhesive layer; a second optical adhesive layer disposed on the polarization layer; and a cover window layer disposed on the second optical adhesive layer.
However, Kim 885’ discloses a touch display device (Figs 1-3; [0030], e.g., 100) comprising: a passivation layer ([0044], e.g., a passivation layer 144); a first optical adhesive layer disposed on the passivation layer ([0069], e.g., a first transparent adhesive layer 163); a polarization layer disposed on the first optical adhesive layer ([0031], e.g., the polarization layer 152 is disposed on the first transparent adhesive layer 163); a second optical adhesive layer disposed on the polarization layer ([0032], e.g., a second transparent adhesive layer 162); and a cover window disposed on the second optical adhesive layer ([0032], e.g., a cover window 170 is disposed on the second transparent adhesive layer 162). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Kim 885’ in the invention of Lee in view of Hong and Kim for disposing a first optical adhesive layer on a passivation layer and a second optical adhesive layer between a polarization layer and a cover window because the cover window can protect the a polarization layer, a touch sensor and a display panel from external impact, scratches, and the like.	 

11.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0095566) in view of Hong et al. (US 2018/0095570), Kim et al. (US 2015/0185942) and OH et al. (US 2018/0061897), and further in view of Park et al. (US 2020/0403039). 

Regarding claim 16, Lee in view of Hong, Kim and OH does not disclose the touch display device according to claim 2, wherein color filters are non-overlapping with the second bridge electrodes and the second sensor layer.
However, Park discloses touch display device (Fig. 3; e.g., display panel 10 includes a sensing member 30) comprising: a second sensor layer and second bridge electrodes (Fig. 5; [0088], [0130], e.g., a second sensing conductive layer TCL2 includes second sensing electrodes IE2_1 to IE2_4 and a second sensing bridge electrode CP2 for electrically connecting between adjacent ones of the second sensing electrodes IE2_1 to IE2_4), wherein color filters are non-overlapping with the second bridge electrodes and the second sensor layer (Fig. 30; [0215]-[0220], e.g., color filters are non-overlapping with the second sensing conductive layer TCL2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Park in the invention of Lee in view of Hong, Kim and OH for non-overlapping color filters with second bridge electrodes and a second sense layer in order to prevent image light from being decreased by the second bridge electrodes and the second sense layer.  

Allowable Subject Matter
12.	Claims 8-11 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG ZHOU whose telephone number is (571)270-5372. The examiner can normally be reached 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG ZHOU/Primary Examiner, Art Unit 2623